DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elbsat et al. USPGPUB 2015/0316907 (hereinafter “Elbsat”).


As to claim 1. Elbsat teaches a system for allocating a plurality of resources across equipment that operate to serve one or more loads of a building (paragraph 0050 and FIG. 3 “HVAC system 100, airside system 300 may include a subset of the HVAC devices in HVAC system 100 (e.g., AHU 106, VAV units 116, ducts 112-114, fans, dampers, etc.) and may be located in or around building 10. Airside system 300 may operate to heat or cool an airflow provided to building 10 using a heated or chilled fluid provided by waterside system 200”), the system comprising one or more memory devices storing instructions that, when executed by one or more processors (paragraph 0065-0066 and FIG. 3 “Memory 408 may be or include volatile memory or non-volatile memory. Memory 408 may include database components, object code components, script components, or any other type of information structure for supporting the various activities and information structures described in the present application. According to an exemplary embodiment, memory 408 is communicably connected to processor 406 via processing circuit 404 and includes computer code”), cause the one or more processors to: receive operational data defining at least one of planned loads to be served by the equipment or utility rates for one or more time steps within a simulation period (paragraph 0064-0067 “processing circuit 404 and the various components thereof can send and receive data via interfaces 407, 409. Processor 406 can be implemented as a general purpose processor, an application specific integrated circuit (ASIC), one or more field programmable gate arrays (FPGAs), a group of processing components, or other suitable electronic processing components” and paragraph 0059-0060); determine whether the operational data define the planned loads or the utility rates for each time step within the simulation period (paragraph 0061-0063 “BMS 400 may be implemented in building 10 to automatically monitor and control various building functions. BMS 400 is shown to include BMS controller 366 and a plurality of building subsystems 428. Building subsystems 428 are shown to include a building electrical subsystem 434, an information communication technology (ICT) subsystem 436, a security subsystem 438, a HVAC subsystem 440, a lighting subsystem 442, a lift/escalators subsystem 432, and a fire safety subsystem 430”); and in response to a determination that the operational data do not define the planned loads or the utility rates for each time step within the simulation period, identify one or more time steps for which the planned loads or the utility rates are not defined and initiate an action to define the planned loads or the utility rates for the identified time steps (paragraph 0060-006 “determine optimal control actions for building subsystems 428 based on the inputs, generate control signals based on the optimal control actions, and provide the generated control signals to building subsystems 428. The following paragraphs describe some of the general functions performed by each of layers 410-420 in BMS 400” and paragraph 0070-0072).

As to claims 2 and 12, Elbsat teaches wherein the simulation period comprises: a first subset of time for which the equipment is operating; and a second subset of time for which the equipment is not operating, wherein a sum of the first subset of time and the second subset of time is equal to the simulation period (paragraph 0058-0060 “controller 330 may provide BMS controller 366 with temperature measurements from temperature sensors 362-364, equipment on/off states, equipment operating capacities, and/or any other information that can be used by BMS controller 366 to monitor or control a variable state or condition within building zone 306” and FIG. 10-11 shows the sum of simulation period).

(paragraph 0077-0079  “measurement and validation (AM&V) layer 412 may be configured to verify that control strategies commanded by integrated control layer 418 or demand response layer 414 are working properly (e.g., using data aggregated by AM&V layer 412,”).

As to claim 4, Elbsat teaches further comprising a central energy plant in communication with the system (FIG. 2-3 shows plant is in communication with system paragraph 0032).

As to claims 5 and 14, Elbsat teaches wherein the central energy plant comprises one or more heating systems, one or more cooling systems, and one or more power systems (paragraph 0058-0060 and 3).

As to claims 6 and 15, Elbsat teaches wherein the operational data is validated based on historical data comprising loads previously applied to the equipment and past utility rates (paragraph 0013 “forecasting system configured to forecast time series values in a building management system (BMS). The forecasting system includes a load/rate predictor configured to use one or more deterministic models trained with historical BMS data to predict a deterministic value for the time series. The load/rate predictor is configured to use a stochastic model trained with differences between actual values for the time series and deterministic values predicted by the one or more 

As to claims 7 and 16,  Elbsat teaches wherein availability of operational data is verified by calculating a total number of time steps within the simulation period and matching the operational data to the total number of time steps within the simulation period (0078-0081 “verify that control strategies commanded by integrated control layer 418 or demand response layer 414 are working properly (e.g., using data aggregated by AM&V layer 412, integrated control layer 418, building subsystem integration layer 420, FDD layer 416, or otherwise). The calculations made by AM&V layer 412 may be based on building system energy models and/or equipment models for individual BMS devices or subsystems” and FIG. 10-11, paragraph 0106 “pattern recognition technique to statistically determine which days have similar load profiles”).

As to claims 8 and 17, Elbsat teaches wherein the planned loads and the utility rates are received from a user device, wherein a user has provided the planned loads and the utility rates as an input (paragraph 0094-0095 “utility rates using a similar technique. For example, the deterministic plus stochastic model may be trained offline using historical utility rate data from utility rate history database 510. The deterministic plus stochastic model may then be used online”).

As to claims 9 and 18, Elbsat teaches wherein the operational data comprises a plurality of utility rates corresponding to a plurality of planned loads to be applied to the 

As to claims 10 and 19, Elbsat teaches wherein the plurality of utility rates correspond to a plurality of utilities required by the equipment for execution of the planned loads (paragraph 0122-0123 “load/rate predictor 514 is shown to include an autoregressive (AR) model generator 624. AR model generator 624 may be configured to generate an AR model that predicts the stochastic portion {circumflex over (l)}.sub.sto(t) of the forecasted load”).

As to claim 11, is related to claim 1 with similar limitations also rejected by same rational.  

As to claim 20, is related to claim 1 with similar limitations also rejected by same rational.  

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Ehlers et al. USPGPUB 2007/0043478 teaches system and method manage delivery of energy from a distribution network to one or more sites. Each site has at least one device coupled to the distribution network. The at least one device controllably consumes energy. The system includes a node and a control system. The node is coupled to the at least one device for sensing and controlling energy delivered to the device. A control system is coupled to the node and distribution network for delivering to the node at least one characteristic of the distribution network. The node for controls the supply of energy to the device as a function of the at least one characteristic. 
Friedrich et al. USPGPUB 2015/0355650 teaches Systems are described that provide monitoring for control, measurement and verification of demand side management resources. Control units deployed among customer or utility premises can monitor capacity as real or reactive power that is consumed, generated or stored by resources and, in some cases, selectively alter the load consumed or energy delivered by some or all of such resources derived from load capacity and dispatch models. Related apparatus, systems, techniques and articles.
Wenzel et al USPGPUB 20170104345 teaches frequency response controller includes a high level controller configured to receive a regulation signal from an incentive provider, determine statistics of the regulation signal, and use the statistics of the regulation signal to generate a frequency response midpoint. The controller further includes a low level controller configured to use the frequency response midpoint to determine optimal battery power setpoints 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119